Title: John Adams to John Quincy Adams, 1 August 1784
From: Adams, John
To: Adams, John Quincy



My dear son
The Hague August 1. 1784

I have the Pleasure of yours of July 30. and advise you to purchase the Coach and prepare every Thing to set off with me to Dover in a Week from this Day. I will not loose a Moment, of the agreable Company, that I can avoid. Indeed I have repented 20 times that I did not go with you. The Pas of Calais and the Pas of Harwich will make me sick, but do me no harm.

Your Father


Purchase Johnsons Lives of the Poets which will amuse Us on the Road. We will take the Journey fair and easy.
Mr. Elworthys Bills I will bring with me and pay in London.

